DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 7/1/2022. Claims 1, 3-10, 13, 15-17, 20, 22, and 45-47 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-10, 13, 15-17, 20, 22, and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG-RAN WG2 NRAH#1801 (as submitted by Applicant)

 	Referring to Claim 1, 3GPP Document discloses a wireless communication method, applied to a user equipment (Pages 1 and 2 and Figure 1, UE), comprising: acquiring at least one candidate cell resource configuration, wherein the at least one candidate cell resource configuration is configured by a target node based on at least one triggering condition (Pages 1 and 2 and Figure 1, threshold, Target builds RRC config); in a case that the at least one triggering condition has a satisfied triggering condition, determining a candidate cell resource configuration associated with a target triggering condition in the satisfied triggering condition as a target cell resource configuration (Pages 1 and 2 and Figure 1, threshold, UE applies); and initiating a communication process associated with the target triggering condition, based on the target cell resource configuration (Pages 1 and 2 and Figure 1, synchronization and random access/handover); wherein each of the at least one triggering condition comprises one or more of: a data packet transmission delay is greater than or equal to a first preset threshold; a packet loss rate of data packet is greater than or equal to a second preset threshold; a data transmission rate is greater than or equal to a third preset threshold; an integrity protection check failure; a radio link failure; a radio resource control (RRC) reconfiguration failure; a handover failure; and a secondary cell group (SCG) access failure (Pages 1 and 2 and Figure 1, criteria such as threshold to exceed).  
	Referring to Claim 3 as applied to Claim 1 above, 3GPP Document discloses the wireless communication method, wherein the acquiring the at least one candidate cell resource configuration comprises: receiving an RRC reconfiguration message from a source node, wherein the RRC reconfiguration message comprises the at least one candidate cell resource configuration (Pages 1 and 2 and Figure 1, RRC).  
 	Referring to Claim 4 as applied to Claim 3 above, 3GPP Document discloses the wireless communication method, wherein the at least one triggering condition is agreed by an agreement; or the RRC reconfiguration message further comprises the at least one triggering condition (Pages 1 and 2 and Figure 1, RRC, threshold).  
 	Referring to Claim 5 as applied to Claim 3 above, 3GPP Document discloses the wireless communication method, wherein the communication process associated with the target triggering condition comprises one of: a handover process; an RRC reestablishment process; an SN Addition process; an SN Modification process; an SN Release process; and an SN Change process (Pages 1 and 2 and Figure 1, handover).  
 	Referring to Claim 6 as applied to Claim 3 above, 3GPP Document discloses the wireless communication method, wherein in a case that the method is applied in a dual connectivity scenario, the source node is a source master node or a source secondary node, wherein the receiving the RRC reconfiguration message from the source node comprises: receiving the RRC reconfiguration message from the source master node or the source secondary node (Pages 1 and 2 and Figure 1, UE connectivity for conditional handover implementation; serving cell, decisions, RRC).  
 	Referring to Claim 7 as applied to Claim 1 above, 3GPP Document discloses the wireless communication method, wherein there exist a plurality of satisfied triggering conditions, prior to the determining the candidate cell resource configuration associated with the target triggering condition in the satisfied triggering condition as the target cell resource configuration (Pages 1 and 2 and Figure 1, thresholds), the method further comprises: selecting randomly one triggering condition from the satisfied triggering conditions as the target triggering condition; or selecting the target triggering condition from the satisfied triggering conditions according to preset triggering condition priorities (Pages 1 and 2 and Figure 1, specific threshold chosen, e.g. chosen lower).  
 	Referring to Claim 8, 3GPP Document discloses a wireless communication method, applied to a source node (Pages 1 and 2 and Figure 1, Serving), comprising: receiving at least one candidate cell resource configuration sent by a target node (Pages 1 and 2 and Figure 1, RRC, Target), wherein the at least one candidate cell resource configuration is configured by the target node based on at least one triggering condition (Pages 1 and 2 and Figure 1, threshold, Target builds RRC config), the at least one candidate cell resource configuration is configured to, in a case that a user equipment determines that the at least one triggering condition has a satisfied triggering condition, enable the user equipment to determine a candidate cell resource configuration associated with a target triggering condition in the satisfied triggering condition as a target cell resource configuration and initiate, based on the target cell resource configuration, a communication process associated with the target triggering condition (Pages 1 and 2 and Figure 1, threshold, UE applies, synchronization and random access/handover); and sending an RRC reconfiguration message to a user equipment, wherein the RRC reconfiguration message comprises the at least one candidate cell resource configuration (Pages 1 and 2 and Figure 1, RRC config); wherein each of the at least one triggering condition comprises one or more of: a data packet transmission delay is greater than or equal to a first preset threshold; a packet loss rate of data packet is greater than or equal to a second preset threshold; a data transmission rate is greater than or equal to a third preset threshold; an integrity protection check failure; a radio link failure; a radio resource control (RRC) reconfiguration failure; a handover failure; and a secondary cell group (SCG) access failure (Pages 1 and 2 and Figure 1, criteria such as threshold to exceed).   
 	Referring to Claim 9 as applied to Claim 8 above, 3GPP Document discloses the wireless communication method, wherein the at least one triggering condition is agreed by an agreement, or the RRC reconfiguration message further comprises the at least one triggering condition (Pages 1 and 2 and Figure 1, RRC, threshold).  
 	Referring to Claim 10 as applied to Claim 9 above, 3GPP Document discloses the wireless communication method, wherein the at least one triggering condition is determined by the source node, prior to the receiving the candidate cell resource configuration sent by the target node (Pages 1 and 2 and Figure 1, serving cell, decisions, RRC), the method further comprises: sending the at least one triggering condition to the target node; or, the triggering condition is agreed by the source node and the target node, prior to the receiving the at least one candidate cell resource configuration sent by the target node (Pages 1 and 2 and Figure 1, thresholds), the method further comprises: receiving candidate triggering conditions sent by the target node (Pages 1 and 2 and Figure 1, RRC, threshold); determining the at least one triggering condition from the candidate triggering conditions (Pages 1 and 2 and Figure 1, threshold, decision); and sending the at least one triggering condition to the target node; or, the at least one triggering condition is determined by the target node, and the method further comprises: receiving the at least one triggering condition sent by the target node (Pages 1 and 2 and Figure 1, threshold, decision).  
 	Referring to Claim 13 as applied to claim 10 above, 3GPP document discloses the wireless communication method, wherein the at least one triggering condition is determined by the target node from candidate triggering conditions, prior to the receiving the at least one triggering condition sent by the target node, the method further comprises: sending the candidate triggering conditions to the target node (Pages 1 and 2 and Figure 1, threshold, decision).  
 	Referring to Claim 15 as applied to Claim 8 above, 3GPP Document discloses the wireless communication method, wherein in a case that the method is applied in a dual connectivity scenario, the source node is a source master node or a source secondary node, and the target node is a target secondary node (Pages 1 and 2 and Figure 1, UE connectivity for conditional handover implementation; serving cell, decisions, RRC; Target).
 	 Referring to Claim 16, 3GPP Document discloses a wireless communication method, applied to a target node (Pages 1 and 2 and Figure 1, Target), comprising: configuring at least one candidate cell resource configuration based on at least one triggering condition (Pages 1 and 2 and Figure 1, threshold, Target builds RRC config), wherein the at least one candidate cell resource configuration is configured to, in a case that a user equipment determines that the at least one triggering condition has a satisfied triggering condition, enable the user equipment to determine a candidate cell resource configuration associated with a target triggering condition in the satisfied triggering condition as a target cell resource configuration (Pages 1 and 2 and Figure 1, threshold, UE applies) and initiate, based on the target cell resource configuration, a communication process associated with the target triggering condition  (Pages 1 and 2 and Figure 1, synchronization and random access/handover); and sending the at least one candidate cell resource configuration to a source node, wherein the source node is configured to forward the at least one candidate cell resource configuration to the user equipment  (Pages 1 and 2 and Figure 1, RRC); wherein each of the at least one triggering condition comprises one or more of: a data packet transmission delay is greater than or equal to a first preset threshold; a packet loss rate of data packet is greater than or equal to a second preset threshold; a data transmission rate is greater than or equal to a third preset threshold; an integrity protection check failure; a radio link failure; a radio resource control (RRC) reconfiguration failure; a handover failure; and a secondary cell group (SCG) access failure (Pages 1 and 2 and Figure 1, criteria such as threshold to exceed).  
 	Referring to Claim 17 as applied to Claim 16 above, 3GPP Document discloses the wireless communication method, wherein the at least one triggering condition is determined by the source node, prior to the configuring the at least one candidate cell resource configuration based on the at least one triggering condition (Pages 1 and 2 and Figure 1, serving cell, decisions, RRC), the method further comprises: 9Attorney Docket No.: 60193/PIUS2021245CN receiving the at least one triggering condition sent by the source node; or, the triggering condition is agreed by the source node and the target node, and the triggering condition is determined by the source node from candidate triggering conditions, prior to the configuring the at least one candidate cell resource configuration based on the at least one triggering condition (Pages 1 and 2 and Figure 1, thresholds), the method further comprises: sending the candidate triggering conditions to the source node; and receiving the at least one triggering condition sent by the source node; or the at least one triggering condition is determined by the target node, and the method further comprises: sending the at least one triggering condition to the source node; or, the at least one triggering condition is determined by an agreement (Pages 1 and 2 and Figure 1, RRC, threshold).  
 	Referring to Claim 20 as applied to Claim 17 above, 3GPP Document discloses the wireless communication method, wherein the at least one triggering condition is determined by the target node from candidate triggering conditions, prior to the configuring the at least one candidate cell resource configuration based on the at least one triggering condition, the method further comprises: receiving candidate triggering conditions sent by the source node; and determining the at least one triggering condition from the candidate triggering conditions (Pages 1 and 2 and Figure 1, threshold, RRC config).  
 	Referring to Claim 22 as applied to Claim 16 above, 3GPP Document discloses the wireless communication method, wherein in a case that the method is applied in a dual connectivity scenario, the source node is a source master node or a source secondary node, and the target node is a target secondary node (Pages 1 and 2 and Figure 1, UE connectivity for conditional handover implementation; serving cell, decisions, RRC; Target).  
10Attorney Docket No.: 60193/PIUS2021245CN 		 			
Referring to Claim 45, 3GPP Document discloses a user equipment, comprising: a memory, a processor and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to perform the wireless communication method according to claim 1 (Pages 1 and 2 and Figure 1, UE).  
 	Referring to Claim 46, 3GPP Document discloses a source node, comprising: a memory, a processor and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to perform the wireless communication method according to claim 8 (Pages 1 and 2 and Figure 1, Serving).  
 	Referring to Claim 47, 3GPP Document discloses a target node, comprising: a memory, a processor and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to perform the wireless communication method according to claim 16 (Pages 1 and 2 and Figure 1, Target).  
			Response to Arguments 	
	Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
 	Applicant argues in pages 11 and 12 of the Remarks that the GPP Document does not disclose the triggering condition as claimed. The Examiner respectfully disagrees. Based on criteria such as threshold to exceed a measurement (i.e. threshold greater than that for a radio link failure or handover failure), RRC reconfiguration and process is carried out.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642